813 So. 2d 961 (2002)
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Petitioner,
v.
Dennis SEXTON, Respondent.
No. 2D01-1491.
District Court of Appeal of Florida, Second District.
February 1, 2002.
Rehearing Denied March 1, 2002.
*962 Enoch J. Whitney and Rhonda M. Diamond of Department of Highway Safety and Motor Vehicles, Miami, for Petitioner.
Eilam Isaak, Tampa, for Respondent.
WHATLEY, Judge.
The Department of Highway Safety and Motor Vehicles (DHSMV) seeks certiorari review of a circuit court order granting certiorari and quashing an order of the DHSMV. The order of the DHSMV suspended Dennis Sexton's driver's license based on his arrest for driving under the influence of alcohol. The circuit court quashed the order of the DHSMV because it concluded that the DHSMV failed to present substantial, competent evidence that the breath test administered to Sexton was performed in substantial compliance with the applicable administrative rules. In accordance with the nearly identical case of Department of Highway Safety & Motor Vehicles v. Alliston, No. 2D01-852 (Fla. 2d DCA Jan.18, 2002), we conclude that the circuit court departed from the essential requirements of law because, as a matter of law, the breath test results were admissible in evidence before the administrative hearing officer and were presumptive proof of impairment.
Accordingly, we quash the order granting Sexton's petition for certiorari and remand for proceedings consistent with this opinion.
FULMER and STRINGER, JJ., Concur.